Case: 21-1566    Document: 29     Page: 1   Filed: 08/31/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  ROMAL D. BOOKER,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1566
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2741, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                 Decided: August 31, 2021
                  ______________________

    ROMAL D. BOOKER, Roselle, NJ, pro se.

     ERIC JOHN SINGLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., TARA K.
 HOGAN; AMANDA BLACKMON, Y. KEN LEE, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
Case: 21-1566    Document: 29     Page: 2    Filed: 08/31/2021




 2                                    BOOKER   v. MCDONOUGH



                  ______________________

  Before MOORE, Chief Judge, PROST and TARANTO, Circuit
                        Judges.
 PER CURIAM.
     Between 2002 and 2008, the Department of Veterans
 Affairs (VA) denied claims filed by veteran Romal D.
 Booker seeking disability benefits based on medical condi-
 tions—right-knee arthritis, depression, and post-traumatic
 stress disorder (PTSD)—that he alleged were connected to
 his Air Force service. In 2016, Mr. Booker sought to reopen
 the claims, but the VA’s Board of Veterans’ Appeals, in
 agreement with the relevant VA regional office, denied the
 request, finding that Mr. Booker had not submitted new
 and material evidence, as required for the requested reo-
 pening. The Court of Appeals for Veterans Claims (Veter-
 ans Court) affirmed the denial. Booker v. Wilkie, No. 19-
 2741, 2020 WL 5223533, at *4 (Vet. App. Sept. 2, 2020);
 Supplemental Appendix (SAppx.) 1–9. Mr. Booker ap-
 peals. But we lack jurisdiction to decide the issues that he
 raises, so we must dismiss the appeal.
                              I
     We recite the background facts based on the factual
 findings and premises set forth by the Board and the Vet-
 erans Court, which (as noted infra) we lack jurisdiction to
 question in this case. Mr. Booker served in the United
 States Air Force from January 1981 to July 1984. After his
 service ended, Mr. Booker filed claims with VA seeking dis-
 ability benefits based on allegations of service-connected
 right-knee arthritis, depression, and PTSD. See 38 U.S.C.
 § 1131 (peacetime service); see also id. § 1110 (wartime
Case: 21-1566    Document: 29      Page: 3    Filed: 08/31/2021




 BOOKER   v. MCDONOUGH                                      3



 service). Those claims were all denied, and the denials be-
 came final. 1
     In particular, several times since July 1996, Mr.
 Booker filed a claim based on right-knee arthritis. His in-
 service treatment records note arthritis in his right knee,
 but they also note that he had surgery on that knee at age
 12—well before his service. VA’s relevant regional office
 repeatedly denied benefits based on Mr. Booker’s right-
 knee claims, finding that the evidentiary record failed to
 show that his arthritis was suffered or contracted in service
 or that it pre-dated service but was aggravated in service.
 The last regional-office denial of a claim based on right-
 knee arthritis was a July 2008 rating decision.
      Similarly, several times since June 1995, Mr. Booker
 filed a claim based on depression. The regional office de-
 nied benefits for depression, finding that, although in-ser-
 vice treatment records note that Mr. Booker was depressed
 during service from 1982 to 1984 due to a “poor work envi-
 ronment,” the evidentiary record failed to show that any
 current depression was connected to Mr. Booker’s service.
 SAppx. 18. The last regional-office denial of a claim based
 on depression was a July 2008 rating decision.
     Mr. Booker also sought benefits based on an allegation
 of PTSD, but the regional office rejected the claim in an
 October 2002 rating decision. The regional office deter-
 mined that the evidentiary record did not contain the re-
 quired verification that Mr. Booker had in fact been



     1    At least one claim was for compensation benefits
 under 38 U.S.C. § 1151, which, as relevant here, involves
 the same standard. Mr. Booker also filed a claim alleging
 a left-knee disability, but the Veterans Court remanded for
 further proceedings on that claim, which is therefore not
 before us. See Booker, 2020 WL 5223533, at *3–4.
Case: 21-1566     Document: 29     Page: 4    Filed: 08/31/2021




 4                                     BOOKER   v. MCDONOUGH



 exposed to his claimed in-service stressor (sniper fire in
 Greece).
     The regional office informed Mr. Booker of his appel-
 late rights in each of its rating decisions. Mr. Booker did
 not file timely appeals, and the October 2002 and July 2008
 rating decisions became final.
     In March 2016, Mr. Booker requested that his right-
 knee, depression, and PTSD claims be reopened. To obtain
 reopening, Mr. Booker had to present “[n]ew and material
 evidence [that was] neither cumulative nor redundant of
 the evidence of record at the time of the last prior final de-
 nial of the claim sought to be reopened” and that “raise[d]
 a reasonable possibility of substantiating the claim.” 38
 C.F.R. § 3.156(a) (2020); see also 38 U.S.C. § 5108; SAppx.
 5–6 (Veterans Court noting legacy-appeal character of this
 case). Mr. Booker submitted evidence that was part of the
 earlier evidentiary record and also submitted additional
 evidence—in particular, treatment records from after the
 July 2008 rating decision, including MRI and X-ray studies
 documenting the presence of arthritis in his right knee;
 medical records indicating continued psychiatric treatment
 for depression since the July 2008 rating decision; and per-
 sonnel records not related to Mr. Booker’s claimed in-ser-
 vice stressor and medical records reflecting treatment for
 PTSD since the October 2002 rating decision.
     The regional office denied Mr. Booker’s request to reo-
 pen his claims, and the Board affirmed that decision on
 January 8, 2019. SAppx. 10–20. The Board reasoned that
 the new evidence still did not indicate that Mr. Booker’s
 right-knee arthritis did not preexist service or that it did
 preexist his service but was aggravated in service; still did
 not indicate that Mr. Booker’s current depression is related
 to his service; and still did not indicate that Mr. Booker’s
 PTSD is the result of a verified in-service event. SAppx.
 16–20. As a result, the Board concluded for each claim that
 the new evidence was “cumulative and redundant of the
Case: 21-1566     Document: 29      Page: 5   Filed: 08/31/2021




 BOOKER   v. MCDONOUGH                                       5



 evidence at the time of the last prior final denial of the
 claim sought to be reopened, and [did] not raise a reasona-
 ble possibility of substantiating the claim.” SAppx. 17–20.
     Mr. Booker appealed the Board’s decision to the Veter-
 ans Court, which, on September 2, 2020, in a single-judge
 disposition, affirmed the portions of the Board’s decision
 relevant here—the portions concerning the right-knee ar-
 thritis, depression, and PTSD claims. Booker, 2020 WL
 5223533, at *1. The Veterans Court reviewed the Board’s
 decision that Mr. Booker had not presented new and mate-
 rial evidence sufficient to reopen Mr. Booker’s claims for
 his right-knee-arthritis, depression, and PTSD claims. It
 ruled that the Board’s conclusion on those issues was “con-
 sistent with the law,” that the “factual findings associated
 with that conclusion [were] not clearly erroneous,” and that
 the Board provided an adequate statement of the reasons
 or bases for its determination. Id. at *2. On November 12,
 2020, a three-judge panel of the Veterans Court adopted
 the one-judge decision as the decision of the Veterans
 Court, and the court’s judgment issued on December 4,
 2020. SAppx. 1–3. Mr. Booker timely appealed.
                               II
      This court’s jurisdiction to review decisions of the Vet-
 erans Court, defined by 38 U.S.C. § 7292, is limited. We
 have jurisdiction to decide an appeal insofar as it presents
 a challenge to a Veterans Court’s decision regarding a rule
 of law, including a decision about the interpretation or va-
 lidity of any statute or regulation. Id. § 7292(a), (d)(1). We
 do not have jurisdiction to review a challenge to a factual
 determination or a challenge to the application of a law or
 regulation to the facts of a particular case, except to the
 extent that an appeal presents a constitutional issue. Id.
 § 7292(d)(2). Under those standards, Mr. Booker has not
 presented an issue that is within our jurisdiction.
     Although Mr. Booker suggests otherwise, App. Inf. Br.
 at 1–2, items 2–4, he has not shown that the Veterans
Case: 21-1566     Document: 29     Page: 6    Filed: 08/31/2021




 6                                     BOOKER   v. MCDONOUGH



 Court, in its decision, expressly or implicitly interpreted or
 ruled on the validity or interpretation of a statute or regu-
 lation in a way he identifies as legally incorrect. He does
 not identify any error in the standard for reopening his
 claims stated and applied by the Veterans Court. He cites
 38 C.F.R. §§ 3.102, 3.306, 4.129, as well as 18 U.S.C. § 1505
 and “U.S.C. Title 18-1823 rules 403, 401, and 102,” and re-
 fers with no meaningful elaboration to missing records.
 App. Inf. Br. at 1–2, items 2–4. But he has identified no
 discernable, challenged Veterans Court interpretation (or
 ruling on validity) of any of such provisions. See Githens v.
 Shinseki, 676 F.3d 1368, 1371 (Fed. Cir. 2012) (defining in-
 terpretation as “elabora[tion] upon the meaning of a stat-
 ute or regulation”).
      When Mr. Booker cited such statutes and regulations
 and made certain references to missing or overlooked evi-
 dence in his briefing to the Veterans Court, App. Inf. Br. at
 2–5, items 3–5, Booker, 2020 WL 5223533 (No. 19-2741);
 App. Reply Br. at 4, Booker, 2020 WL 5223533 (No. 19-
 2741), the Veterans Court concluded that the “arguments
 either fail to demonstrate prejudicial error . . . or are too
 unsupported by evidence and argument to support judicial
 review,” Booker, 2020 WL 5223533, at *3 (citations omit-
 ted). That ruling is at most an application of statutes and
 regulations to the facts of this case, which we lack jurisdic-
 tion to review. See Cook v. Principi, 353 F.3d 937, 937,
 939–41 (Fed. Cir. 2003) (“Although [the veteran] presents
 his argument as a legal premise couched in terms of statu-
 tory interpretation, the review [the veteran] requests ulti-
 mately reduces to an application of the law to facts.”); see
 also Vargas v. Wilkie, 840 F. App’x 547, 549–50 (Fed. Cir.
 2021). We note that the Board stated that it had “reviewed
 all of the evidence in the Veteran’s claims file,” SAppx. 13,
 and the Veterans Court did not disagree. In any event, Mr.
 Booker’s references to missing or overlooked evidence do
 not invoke this court’s jurisdiction over Veterans Court
Case: 21-1566     Document: 29      Page: 7   Filed: 08/31/2021




 BOOKER   v. MCDONOUGH                                      7



 rulings on the interpretation or validity of statutes or reg-
 ulations or rules of law.
      Nor has Mr. Booker stated a constitutional challenge—
 either a constitutional challenge to the Board’s decision
 (raised to and expressly or implicitly rejected by the Veter-
 ans Court) or a constitutional challenge to the Veterans
 Court’s own decision. His informal brief in this court in-
 vokes the constitutional label, listing in support the statu-
 tory and regulatory material we have just mentioned. App.
 Inf. Br. at 2, item 3. But Mr. Booker has not presented any
 argument for how this material gives rise to a constitu-
 tional violation, and this is not a case where a constitu-
 tional claim is apparent in the absence of explanation. See
 Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999) (hold-
 ing no § 7292 jurisdiction based on bare invocation of con-
 stitutional label); Payne v. McDonald, 587 F. App’x 649,
 651 (Fed. Cir. 2014) (“Absent an explanation providing an
 adequate basis for [a veteran’s] claims, mere assertions of
 constitutional violations cannot invoke [the Federal Cir-
 cuit’s] jurisdiction.”).
      In short, the Veterans Court applied proper legal
 standards and determined that the Board’s finding that
 Mr. Booker had failed to produce new and material evi-
 dence was not clearly erroneous. Booker, 2020 WL
 5223533, at *1–3. This type of determination is “either a
 ‘factual determination’ under section 7292(d)(2)(A) or the
 application of law to ‘the facts of a particular case’ under
 7292(d)(2)(B) and is, thus, not within this court’s appellate
 jurisdiction.” Barnett v. Brown, 83 F.3d 1380, 1383–84
 (Fed. Cir. 1996). Accordingly, we must dismiss for lack of
 jurisdiction.
                              III
     For the foregoing reasons, Mr. Booker’s appeal is dis-
 missed. Mr. Booker’s pending motions, ECF Dkt. 21, 22,
 26, are denied.
Case: 21-1566    Document: 29     Page: 8      Filed: 08/31/2021




 8                                    BOOKER    v. MCDONOUGH



     The parties shall bear their own costs.
                       DISMISSED